DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pre-encoder” and “an encoder” in claims 1-7, “decoder” and “post-decoder” in claims 8-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Publication No. 2017/0105014 A1).

Regarding claim 1,
Lee et al. meets the claim limitations, as follows:
A video coding device, comprising:
 at least one pre-encoder configured to; 
obtain an input video signal, (i.e.  input HDR video 502)(Fig. 5, para[0081])
pre-encode the input video signal (i.e. a pre-processing 504 )(Fig. 5, para[0081])
output a pre-encoded video signal; (i.e. data output from a pre-processing 504 )(Fig. 5, para[0081])
an encoder configured to; (i.e. Encoder 514 )(Fig. 5, para[0081])
obtain the pre-encoded video signal from the at least one pre-encoder  (i.e. video data from a pre-processing 504 )(Fig. 5, para[0081]) 
encode the pre-encoded video signal as a bitstream, wherein the bitstream is used to be transmitted to a decoder for decoding. (i.e. the encoder 514 may be an HEVC encoder that processes HDR video and transmit the encoded data to decoder 516. )(Fig. 5, para[0081]) 
 
Regarding claim 2, the rejection of claim 1 is incorporated herein.
Lee et al. meets the claim limitations, as follows:
The video coding device of claim 1, wherein the at least one pre-encoder is configured to pre encoding the input video signal includes performing modifications to the input video signal at the pre encoder (i.e. a coding TF 506 before Encoder 514), where the modifications allow the input video signal to be reconstructed after reversing the modifications at a post-decoder.(i.e. an inverse coding TF 526 after Decoder 516 )(Fig. 5, para[0081]-[0082])
 
Regarding claim 3, the rejection of claim 1 is incorporated herein.
Lee et al. meets the claim limitations, as follows:
The video coding device of claim 1, wherein the at least one pre-encoder includes a remapping component (i.e. Coding TF 506 in Fig. 5), the remapping component is configured to pre-encode the input video signal by applying one or more of: a function (i.e. The transfer function (TF) ) to change a maximum value of the input video signal, a function to change a minimum value of the input video signal, and a function to shift an average value of the input video signal, or combinations thereof, so as to compress the input video signal. (i.e. The transfer function (TF) may be applied 
 
Regarding claim 6, the rejection of claim 3 is incorporated herein. 
Lee et al. meets the claim limitations, as follows:
The video coding device of claim 3, wherein the remapping component is configured to pre-encode one or both of: a luminance (Y) of the input video signal, of and a chrominance (CbCr) of the input video signal (i.e. The value of the luminance (Y) is provided to an OETF 804 to produce Y' from Y ).(Fig. 8, para[0091])

Regarding claim 7, the rejection of claim 1 is incorporated herein. 
Lee et al. meets the claim limitations, as follows:
The video coding device of claim 1, wherein the at least one pre-encoder is configured to forward side information to the encoder for encoding the side information in the bitstream, the side information including signal features of the input video signal prior to pre-encoding (i.e. a representative structure of the syntax of the CRI SEI message may include or indicate three parts or information: a first look-up table (Pre-LUT) 902, a matrix 904 indicating color remapping coefficients, and a second look-up table (Post-LUT) 906.).(Fig. 8, para[0095])


Lee et al. meets the claim limitations, as follows:
A video coding device, comprising: 
at least one decoder (i.e. Decoder 516 in Fig. 5) configured to: 
decode a bitstream to obtain a decoded video signal (i.e. the decoder 516 may be an HEVC decoder that processes 10 bit samples in 4:2:0 chroma format.)(Fig. 5, para[0082]), 
output the decoded video signal (i.e. the decoder 516 output the decoded video );(Fig. 5, para[0082]) 
at least one post-decoder (i.e. Post-Processing 518 in Fig. 5) configured to: 
obtain the decoded video signal from the at least one decoder (i.e. Post-Processing 518 obtains the decoded video. );(Fig. 5, para[0082])  
post-decode the decoded video signal (i.e. Post-Processing 518 processes the decoded video. );(Fig. 5, para[0082]) 
output a reconstructed video signal for display (i.e. The decoding chain may also include an output HDR video 528 from Post-Processing 518. );(Fig. 5, para[0082]) 

Regarding claim 9, the rejection of claim 8 is incorporated herein. 
Lee et al. meets the claim limitations, as follows:
The video coding device of claim 8, wherein the video coding device includes a cascade of decoders and post-decoders, wherein the cascade of decoders and post-decoders includes N decoders and post-decoders, and N is an integer larger than one (i.e. Decoder 516 and Post-processing 518 in Fig. 5), and at least one of the decoders comprises entropy decoding functions capable of decoding the bitstream to obtain the decoded video signal, and wherein the decoded video signal is more compact than the reconstructed video signal (i.e. Entropy decoding unt 80)(Fig. 20).

Regarding claim 15, the rejection of claim 14 is incorporated herein. 
Lee et al. meets the claim limitations, as follows:
The video coding device of claim 14, wherein the side information is signaled in a syntax level in the bitstream, wherein the syntax level is a header of a sequence, a header of a picture, or a header of a slice (i.e. Each slice references a single active PPS, SPS, and VPS to access information that the decoding device 112 may use for 
decoding the slice. Each slice header includes a PPS ID.).(para[0057])

Regarding claims 10 and 17, all claimed limitations are set forth and rejected as per discussion for claim 3, as the decoder is a reverse process of an encoder.

Regarding claim 13, all claimed limitations are set forth and rejected as per discussion for claim 6, as the decoder is a reverse process of an encoder.

Regarding claims 14 and 20, all claimed limitations are set forth and rejected as per discussion for claim 7, as the decoder is a reverse process of an encoder.

Regarding claim 16, all claimed limitations are set forth and rejected as per discussion for claim 8.


Allowable Subject Matter
1.	Claims 4-5, 11-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/KATE H LUO/Primary Examiner, Art Unit 2488